UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1354


ROBERTO CARLOS BOTEO-PORTILLO,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 9, 2015               Decided:   November 23, 2015


Before WILKINSON, DUNCAN, and FLOYD, Circuit Judges.


Petition dismissed in part, denied in part by unpublished per
curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant   Attorney  General,  Blair  T.   O’Connor,  Assistant
Director, Briena L. Strippoli, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roberto Carlos Boteo-Portillo, a native and citizen of El

Salvador,       petitions       for    review       of    an    order    of    the   Board    of

Immigration       Appeals       (Board)        dismissing         his    appeal      from    the

immigration judge’s denial of his application for cancellation

of removal.           For the reasons set forth below, we dismiss the

petition for review in part and deny the petition in part.

      Under 8 U.S.C. § 1252(a)(2)(B)(i) (2012), entitled “Denials

of discretionary relief,” “no court shall have jurisdiction to

review    any     judgment          regarding       the    granting       of    relief     under

section     .     .     .     1229b,”        which        is    the     section      governing

cancellation of removal.                    In this case, the immigration judge

found,    and     the       Board     explicitly         agreed,      that     Boteo-Portillo

failed to meet his burden of establishing that his three United

States citizen children would suffer exceptional and extremely

unusual hardship if he is returned to El Salvador.                                We conclude

that this determination is clearly discretionary in nature, and

we   therefore        lack    jurisdiction          to     review     challenges      to    this

finding.        See Sattani v. Holder, 749 F.3d 368, 372 (5th Cir.

2014)    (finding       no    jurisdiction           to    review       determination       that

aliens failed to demonstrate requisite hardship to their U.S.

citizen son); Obioha v. Gonzales, 431 F.3d 400, 405 (4th Cir.

2005)    (“It    is     quite       clear    that    the       gatekeeper      provision     [of

§ 1252(a)(2)(B)(i)] bars our jurisdiction to review a decision

                                                2
of the [Board] to actually deny a petition for cancellation of

removal.”);      Okpa    v.   INS,   266   F.3d          313,   317   (4th       Cir.   2001)

(concluding, under transitional rules, that issue of hardship is

committed to agency discretion and is not subject to appellate

review).     We therefore dismiss the petition for review in part.

      We     retain      jurisdiction          to        consider     Boteo-Portillo’s

argument that issues with the video teleconferencing feed during

his immigration hearing violated his rights to due process.                               See

8   U.S.C.   §   1252(a)(2)(D)        (2012)        (stating        that    no    provision

limiting     judicial      review    “shall         be    construed        as    precluding

review of constitutional claims or questions of law raised upon

a   petition     for     review   filed    with          an     appropriate       court    of

appeals”).             However,      because         Boteo-Portillo             failed     to

demonstrate the requisite prejudice before the Board, see Rusu

v. INS, 296 F.3d 316, 320-22 (4th Cir. 2002), we deny this

portion of the petition for review for the reasons stated by the

Board.     See In re: Boteo-Portillo (B.I.A. Mar. 19, 2015).

      We dispense with oral argument because the facts and legal

contentions      are    adequately     presented          in    the   materials         before

this court and argument would not aid the decisional process.



                                                         PETITION DISMISSED IN PART;
                                                                      DENIED IN PART




                                           3